11 A.3d 259 (2011)
In re Bruce A. ENSTAD, Respondent.
No. 10-BG-1307.
District of Columbia Court of Appeals.
Filed January 13, 2011.
Before BLACKBURNE-RIGSBY, Associate Judge, TERRY and FARRELL, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Colorado suspending respondent from the practice of law in that jurisdiction for a period of 60 days, stayed pending completion of a two year probationary period, see The People of the State of Colorado v. Bruce Alfred Enstad, 2009 WL 2579843 (Colo.O.P.D.J.) (July 21, 2009), this court's November 10, 2010, directing him to show cause why identical reciprocal discipline should not be imposed, no response having been filed and the statement of Bar Counsel regarding reciprocal discipline,
ORDERED that, Bruce A. Enstad, Esquire, is hereby suspended for a period of 60 days; however, that suspension is hereby stayed pending respondent's successful completion of the probationary period imposed by Colorado. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).